Order entered October 8, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01165-CR
                                       No. 05-13-01167-CR
                                       No. 05-13-01168-CR
                                       No. 05-13-01169-CR

                         JASMINE LANETTE JOHNSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1270295-M

                                            ORDER
       The State of Texas’s motion for an extension of time to file a brief in the above

referenced appeals filed on October 7, 2014 is hereby GRANTED. The State’s brief tendered

with the motion is deemed timely filed as of the date of this order.



                                                       /s/   DAVID EVANS
                                                             JUSTICE